Exhibit 10.1

 

SUN MICROSYSTEMS, INC.

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

This Restricted Stock Purchase Agreement, including all Exhibits hereto, (the
“Agreement”) is made as of the 28th day of July, 2005 by and between SUN
MICROSYSTEMS, INC., a Delaware corporation (the “Company”), and PURCHASER’S NAME
(the “Purchaser”).

 

The parties agree as follows:

 

1. SALE OF COMMON STOCK.

 

Subject to the terms and conditions of this Agreement and the Company’s 1990
Long-Term Equity Incentive Plan (the “Plan”), the Company hereby sells to the
Purchaser and the Purchaser hereby purchases from the Company, on the closing
date (as defined herein) XXXXX shares of the Company’s Common Stock (the
“Shares”) at a price of $0.01 per share for an aggregate purchase price of $XXX.
The term “Shares” refers to the Shares purchased herein and all securities
received in replacement thereof, pursuant to or in consequence of other similar
change in the Company’s capitalization.

 

2. CLOSING; SECURITY INTEREST.

 

2.1 Closing. The purchase and sale of the shares shall occur at a closing (the
“Closing”) to be held no later than September 26, 2005 (the “Closing Date”).

 

2.2 Payment and Delivery of Certificate. At the Closing, the Company shall
deliver to the Purchaser a certificate or certificates representing the Shares
to be purchased by the Purchaser (which shall be issued in the name of the
Purchaser or jointly in the name of the Purchaser and the Purchaser’s spouse)
upon receiving the purchase price from Purchaser. The purchase price for the
Shares shall be paid no later than 5:00 p.m., Pacific Time on the Closing Date
by delivery of a check payable in U.S. dollars to the Company.

 

3. LIMITATIONS ON TRANSFER.

 

In addition to any other limitation on transfer created by applicable U.S. or
foreign securities laws, the Purchaser shall not assign, encumber or dispose of
any interest in the Shares except in compliance with the restrictions set forth
in this paragraph.

 

3.1 Repurchase Option. In the event of the voluntary or involuntary termination
or cessation of active employment or association of the Purchaser with the
Company or any subsidiary in which the Company has a majority ownership interest
(“Subsidiary”) for any reason whatsoever, with or without cause (including death
or disability), the Company shall, upon the date of such termination, have an
irrevocable, exclusive option to repurchase (the “Repurchase Option”) all or any
portions of the Shares held by the Purchaser which are subject to the Repurchase
Option as of such date at the original purchase price per share specified in
Section 1. If the Repurchase Option is exercised, the original purchase price
will be paid to Purchaser in U.S. dollars and will not be adjusted for
inflation, fluctuations in the exchange rates, etc. since Purchaser initially
purchased the Shares. Termination of the Purchaser’s active employment with the
Company or a Subsidiary shall not be deemed to have occurred during any period
that the Purchaser is on a duly authorized leave of absence from the Company or
a Subsidiary of less than twelve (12) months, or such longer period as the
Committee of the Board of Directors administering the Plan approved in writing.
If Purchaser does not return to work with the Company or a Subsidiary on or
prior to the last day of an authorized leave of absence, Purchaser’s active
employment with the Company or a Subsidiary shall be deemed to terminate on the
last day of the authorized leave of absence and the Company’s Repurchase Option
specified herein shall become exercisable on such date. For the purposes of this
Agreement, an authorized leave of absence shall mean a leave of absence approved
by an officer of the Company and by the Human Resources Department.

 

Initially, all of the Shares purchased by the Purchaser shall be subject to the
Company’s Repurchase Option as set forth above. The Shares held by the Purchaser
shall be released from the Company’s Repurchase Option under this Section 3.1 as
follows:

 

(a) 25% of the shares (i.e., XXX Shares) shall be released July 28, 2006
provided that the Purchaser is still actively employed with the Company or a
Subsidiary on such date; and

 

(b) 25% of the shares (i.e., XXX Shares) shall be released July 28, 2007
provided that the Purchaser is still actively employed with the Company or a
Subsidiary on such date; and

 

(c) 25% of the shares (i.e., XXX Shares) shall be released July 28, 2008
provided that the Purchaser is still actively employed with the Company or a
Subsidiary on such date; and



--------------------------------------------------------------------------------

(d) The remaining 25% of the Shares (i.e., XXX Shares) shall be released
July 28, 2009 provided that the Purchaser is still actively employed with the
Company or a Subsidiary on such date.

 

The continuation of the Purchaser’s active employment with the Company or a
Subsidiary is a material inducement to the Company in selling the Shares to
Purchaser and failure to provide services to the Company or a Subsidiary, for
any reason whatsoever shall trigger the Company’s Repurchase Option.

 

Notwithstanding the foregoing, the lapse of the Repurchase Option will be
delayed if Purchaser takes an authorized unpaid leave of absence (including a
leave of absence for military, educational, disability or personal purposes) of
more than thirty (30) days or an authorized paid leave of absence of more than
ninety (90) days. The lapse of the Repurchase Option will be delayed for the
number of days that the authorized unpaid leave of absence or authorized paid
leave of absence extends beyond the periods set forth above. The delay in the
lapse of Repurchase Option shall commence on the thirty-first (31st) day of an
authorized unpaid leave of absence of more than thirty (30) days or, in the case
of an authorized paid leave of absence of more than ninety (90) days, on the
ninety-first (91st) day of such leave and the delay shall terminate on the
earlier of (1) the last business day preceding the date on which such
individual’s leave of absence terminates or (2) a date twelve (12) months after
the commencement of the leave of absence, unless the Compensation Committee of
the Board of Directors extends such period. Lapse of the Repurchase Option will
not be delayed in the event of a leave of absence if such delay is contrary to
applicable local law. Vesting will not be suspended in the event of a leave of
absence if such suspension is contrary to applicable local law. Sun policies on
leave of absence may vary outside the US, in accordance with local law.

 

Within sixty (60) days following the Purchaser’s termination, the Company shall
notify the Purchaser as to whether it wishes to purchase the Shares pursuant to
the exercise of the Repurchase Option. If the Company elects to purchase said
Shares hereunder, it shall set a date for the closing of the transaction at a
place specified by the Company not later than thirty (30) days from the date of
such notice. At such closing, the Company shall tender payment for the Shares
and the certificate or certificates representing the Shares so purchased shall
be canceled. The Purchaser hereby authorizes and directs the Secretary or
Transfer Agent of the Company to transfer the Shares as to which the Repurchase
Option has been exercised from the Purchaser to the Company. Except as provided
under Section 3.5, the Purchaser shall not transfer by sale, assignment,
hypothecation, donation or otherwise any of the Shares or any interest therein
prior to the release of such Shares from the Repurchase Option. The Purchaser
further authorizes the Company to refuse or to cause its Transfer Agent to
refuse to transfer or record any Shares to be transferred in violation of this
Agreement.

 

3.2 Assignment by Company. The Company’s Repurchase Option may be assigned in
whole or in part to any shareholder or shareholders of the Company or other
persons or organizations.

 

3.3 Obligations Binding Upon Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interests subject to the
provisions of this Agreement including, insofar as applicable, the Company’s
Repurchase Option under Section 3 and the Company’s rights under Section 2. Any
sale, transfer or other disposition of the Shares or any interest therein in
violation of this Agreement shall be void and without effect.

 

3.4 Replacement Certificate. In the event the restrictions imposed by this
Agreement shall be terminated as provided in this Section 3, a new certificate
or certificates representing the Shares shall be issued, on request, without the
legend referred to in Section 5 herein.

 

3.5 Excluded Transfers. The restrictions on transfer of this Section 3 shall not
apply to an inter-vivos transfer to the Purchaser’s ancestors or descendants or
spouse or to a trustee for their benefit, provided that such transferee shall
agree in writing to take such Shares subject to all the terms of this Agreement,
including restrictions on further transfer.

 

4. ESCROW.

 

4.1 Delivery of Certificate to Escrow Agent. As security for the Purchaser’s
performance of the terms and provisions of this Agreement and to ensure the
availability for delivery of the Shares upon the Company’s exercise of its
Repurchase Option, the Purchaser agrees to deliver to the Secretary of the
Company (sometimes referred to as the “Escrow Agent” as the context requires)
the certificate or certificates representing the Shares and his duly executed
blank stock assignment in the form attached as Exhibit A hereto for use in
transferring all or a portion of said Shares if, as and when required pursuant
to Section 3 above.

 

4.2 Certificate Held in Escrow. The certificate or certificates representing the
Shares and the duly executed blank stock assignment delivered at the Closing by
the Purchaser shall be held by the Escrow Agent pursuant to the joint escrow
instructions attached hereto as Exhibit B and made a part hereof, which joint
escrow instructions shall be signed by the Purchaser, the Company and the Escrow
Agent at the Closing.

 

2



--------------------------------------------------------------------------------

5. LEGENDS.

 

The certificate or certificates representing the Shares shall bear the following
legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO REPURCHASE PROVISIONS
IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

6. TAX WITHHOLDING AND RESPONSIBILTY FOR PAYMENT OF TAXES.

 

Regardless of any action Company or Purchaser’s employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Purchaser
acknowledges that the ultimate liability for all Tax-Related Items legally due
by him or her is and remains Purchaser’s responsibility and that Company and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the grant of
restricted stock purchase rights, including the grant, purchase of Shares, lapse
of Repurchase Option, the subsequent sale of Shares and/or the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the grant of restricted stock purchase rights to reduce or eliminate
Purchaser’s liability for Tax-Related Items.

 

Prior to the lapse of the Repurchase Option, Purchaser will pay or make adequate
arrangements satisfactory to Company and/or the Employer to satisfy all
withholding and payment on account obligations of Company and/or the Employer.
Company retains the right to determine, when the shares are released from
Repurchase Option, how payment for taxes will be made (whether paid directly by
Grantee, withheld from cash compensation, or through the sale of shares), in
accordance with local law. In this regard, Purchaser authorizes Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by
Purchaser from his or her wages or other cash compensation paid to Purchaser by
Company and/or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, Company may
(1) sell or arrange for the sale of Shares to meet the withholding obligation
for Tax-Related Items, and/or (2) withhold in Shares, provided that Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, Purchaser will pay to Company or the Employer any amount of
Tax-Related Items that Company or the Employer may be required to withhold as a
result of Purchaser’s participation in the Plan or the lapse of the Repurchase
Option that cannot be satisfied by the means previously described. Company may
refuse to allow the Repurchase Option to lapse or refuse to remove the transfer
restrictions on the Shares if Purchaser fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
section.

 

7. NATURE OF GRANT.

 

In accepting the offer to acquire Shares, Purchaser acknowledges that: (a) the
Plan is established voluntarily by the Company, it is discretionary in nature
and it may be modified, amended, suspended or terminated by the Company at any
time, unless otherwise provided in the Plan and this Agreement; (b) the grant of
restricted stock purchase rights is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
purchase rights, or benefits in lieu of such purchase rights even if purchase
rights have been granted repeatedly in the past; (c) all decisions with respect
to future restricted stock purchase rights grants, if any, will be at the sole
discretion of the Company; (d) Purchaser is voluntarily participating in the
Plan; (e) the grant of restricted stock purchase rights is an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of
Purchaser’s employment contract, if any; (f) the restricted stock purchase
rights are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) the future value of the
Shares is unknown and cannot be predicted with certainty; (h) in consideration
of the grant of restricted stock purchase rights, no claim or entitlement to
compensation or damages shall arise from the Company’s exercise of the
Repurchase Option or diminution in value of the Shares resulting from
termination of Purchaser’s active employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of contract or local labor
laws) and Purchaser irrevocably releases the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Purchaser shall be deemed irrevocably to have waived his/her
entitlement to pursue such claim; and (i) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of involuntary termination
of Purchaser’s active employment (whether or not in breach of contract or local
labor laws), Purchaser’s right to have the Company’s Repurchase Option lapse, if
any, will terminate effective as of the date that Purchaser is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law), except as expressly provided herein,
and that the Company shall have the exclusive discretion to determine when
Purchaser is no longer actively employed for purposes of administering his or
her restricted stock purchase rights.

 

3



--------------------------------------------------------------------------------

8. DATA PRIVACY.

 

Purchaser hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his/her personal data as described
in this document by and among, as applicable, the Employer, and the Company and
its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Purchaser’s participation in the Plan. Purchaser
understands that the Company and the Employer hold certain personal information
about him/her, including, but not limited to, his/her name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Shares or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Purchaser’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”).
Purchaser understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in his/her country or elsewhere including
outside the European Union, and that the recipient’s country may have different
data privacy laws and protections than Purchaser’s country. Purchaser
understands that Purchaser may request a list with the names and addresses of
any potential recipients of the Data by contacting his/her local human resources
representative. Purchaser authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing his/her participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Purchaser deposits any Shares. Purchaser understands
that Data will be held only as long as is necessary to implement, administer and
manage Purchaser’s participation in the Plan. Purchaser understands that
Purchaser may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Purchaser’s local human resources representative. Purchaser
understands, however, that refusing or withdrawing Purchaser’s consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of Purchaser’s refusal to consent or withdrawal of consent,
Purchaser understands that he/she may contact his/her local human resources
representative.

 

9. COUNTRY-SPECIFIC TERMS.

 

Exhibit C of this Agreement contains additional terms and conditions which are
specific to employees in certain countries. Purchaser should review Exhibit C to
determine what additional terms and conditions will apply to his or her grant of
restricted stock purchase rights.

 

10. MISCELLANEOUS.

 

10.1Amendment. This Agreement may be amended by written agreement between
Company and the Purchaser.

 

10.2 Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by telegram or upon the lapse of forty-eight
(48) hours after being deposited in the post, as certified or registered mail,
postage prepaid and addressed, if to the Company, at its principal place of
business, Attention: the President, and if to the Purchaser, at his address as
shown on the stock records of the Company.

 

10.3 Assignment. The rights and benefits of this Agreement shall inure to the
benefit of and be enforceable by the Company’s successors and assigns. The
rights and obligations of the Purchaser under this Agreement may only be
assigned with the prior written consent of the Company.

 

10.4 Further Assurances. Both parties agree to execute any additional documents
necessary to carry out the purposes of this Agreement.

 

10.5 Shareholder Rights. Subject to the foregoing, the Purchaser shall, during
the term of this Agreement, exercise all rights and privileges of a shareholder
of the Company with respect to the Shares.

 

10.6 Specific Performance. The Purchaser agrees that the Company and/or other
shareholders shall be entitled to a decree of specific performance of the terms
hereof or an injunction restraining violations of this Agreement, said right to
be in addition to any of the remedies of the Company.

 

4



--------------------------------------------------------------------------------

10.7 Delaware Law/Choice of Venue. This Agreement shall be construed under the
laws of the State of Delaware, and covers the entire understanding of the
parties hereto, superseding all prior written or oral agreements and no
amendment or addition hereto shall be deemed effective unless agreed to in
writing by the parties hereto. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

 

10.8 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, to the extent that
the economic benefits of this Agreement to both parties remain substantially
unimpaired, the remaining provisions shall nevertheless continue in full force
and effect without being impaired or invalidated in any way and shall be
construed in accordance with the purposes and tenor and effect of this
Agreement.

 

10.9 No Continuing Obligations. THIS AGREEMENT IS NOT AN EMPLOYMENT CONTRACT AND
NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CREATE IN ANY WAY WHATSOEVER ANY
OBLIGATION ON THE PART OF THE COMPANY OR THE EMPLOYER TO CONTINUE THE
PURCHASER’S EMPLOYMENT WITH THE COMPANY OR THE EMPLOYER.

 

10.10 Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the stock purchase rights or Shares granted and
participation in the Plan or future stock purchase rights that may be granted
under the Plan by electronic means or to request Purchaser’s consent to
participate in the Plan by electronic means. Purchaser hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

10.11 Language. If Purchaser has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

THE TERMS AND CONDITIONS OF THIS AGREEMENT MUST BE ACCEPTED BY PURCHASER BY
SEPTEMBER 26, 2005, OR THE STOCK PURCHASE RIGHT WILL AUTOMATICALLY BE REVOKED.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

THE “COMPANY”

  SUN MICROSYSTEMS, INC.    

A Delaware Corporation

   

By:

 

LOGO [g47961image001.jpg]

--------------------------------------------------------------------------------

       

Michael A. Dillon

   

Title:

 

Senior Vice President, General Counsel & Secretary

THE “PURCHASER”

 

 

--------------------------------------------------------------------------------

   

Address:

 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

             

Date:

 

 

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

CONSENT

 

The undersigned spouse of the Purchaser agrees that my interest, if any, in the
Shares subject to the foregoing Agreement shall be irrevocably bound by this
Agreement and further understands and agrees that my community property
interest, if any, shall be similarly bound by this Agreement.

 

Spouse of Purchaser

    

 

--------------------------------------------------------------------------------

Date:

    

 

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED                                         
                                        
                                         hereby sells, assigns and transfers
unto                                         
                                        
                                                             
(                                ) shares of the Common Stock of Sun
Microsystems, Inc., a Delaware corporation, standing in the undersigned’s name
on the books of said corporation represented by Certificate No.
                                 herewith, and do hereby irrevocably constitute
and appoint                                         
                                        
                                                  attorney to transfer the said
stock on the books of the said corporation with full power of substitution in
the premises.

 

Date:

 

 

--------------------------------------------------------------------------------

   

(to be filled in only by Escrow Agent)

 

Signature:

 

 

--------------------------------------------------------------------------------

 

7



--------------------------------------------------------------------------------

EXHIBIT B

 

ATTN: SECRETARY

Sun Microsystems, Inc.

4120 Network Circle

Santa Clara, CA 95054

 

RE: Joint Escrow Instructions

 

Dear Secretary:

 

As Escrow Agent for Sun Microsystems, Inc., (the “Company”) and the undersigned
Purchaser (the “Purchaser”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Purchase Agreement dated July 28, 2005 (the “Agreement”), including the
stock certificate(s) evidencing shares of the Company’s Common Stock and the
stock assignment(s) referred to in Section 4 of this Agreement, in accordance
with the following instructions:

 

  1. In the event the Company (or its assignee) shall elect to exercise its
Repurchase Option set forth in Section 3 of the Agreement (the “Rights”) in
whole or in part, the Company (or its assignee) shall give to the Purchaser and
to you a written notice specifying a time and place for a closing hereunder. The
Purchaser and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

 

  2. At the closing you are directed to (a) date such of the aforesaid stock
assignments as shall be necessary for the transfer in question, (b) fill in the
number of shares being transferred, and (c) deliver the same, together with the
aforesaid certificate(s) evidencing the shares to be transferred, to the Company
(or its assignee) as provided in the Agreement against the simultaneous delivery
to you of the purchase price (by Company check or in cash) for the number of
shares being purchased pursuant to the Agreement.

 

  3. The Purchaser irrevocably authorizes the Company to deposit with you any
securities (including additional shares of the Company’s Common Stock) or other
property (including cash) which the Purchaser would be entitled to receive on
account of any shares held by you hereunder. To facilitate the performance of
the Agreement, the Purchaser does hereby irrevocably constitute and appoint you
as his attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities all stock certificates, stock assignments, or other
instruments, which shall be necessary or appropriate to make such securities
negotiable and to complete any transaction herein contemplated. Subject to the
provisions of this paragraph 3, the Purchaser shall exercise all rights and
privileges of a stockholder of the Company while the shares are held by you.

 

  4. Upon written request from the Company and the Purchaser, you are authorized
to release from escrow the number of shares indicated in that written request
pursuant to the Agreement.

 

  5. This escrow shall terminate upon the termination of the Company’s rights as
provided in Section 3 of the Agreement.

 

  6. If at the time of termination of this escrow you shall have in Purchaser’s
possession any documents, securities, or other property belonging to the
Purchaser, you shall deliver all of the same to the Purchaser and shall be
discharged of all further obligations.

 

8



--------------------------------------------------------------------------------

  7. Your duties hereunder may be altered, amended, modified, or revoked only by
a writing signed by all of the parties hereto and approved by you.

 

  8. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or attorney-in-fact for the Purchaser while acting in
good faith and in the exercise of your own good judgment and any act done or
omitted by you pursuant to the advice of your own attorneys shall be conclusive
evidence of such good faith.

 

  9. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree of any court, you shall
not be liable to any of the parties hereto or to any other person, firm, or
corporation by reason of such compliance, notwithstanding any such order,
judgment, or decrees shall be subsequently reversed, modified, annulled, set
aside, or vacated, or found to have been entered without jurisdiction.

 

  10. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

  11. You shall not be liable for the outlawing of any rights under the Statute
of Limitations with respect to these escrow instructions or any documents
deposited with you.

 

  12. By signing these escrow instructions you become a party hereto only for
the purpose of said joint escrow instructions, and you do not become a party to
the Agreement.

 

  13. Any notice required hereunder shall be given in writing and shall be
deemed effective upon personal delivery or upon deposit in the Post Office by
registered or certified mail, addressed to the other party hereto at his address
hereinafter shown below his signature to this Joint Escrow Instructions or at
such other address as such party may designate by ten (10) days advance written
notice to the other parties hereto.

 

  14. If prior to the termination of this Escrow you shall die or shall cease to
be Secretary of the Company your successor as Secretary of the Company may, from
time to time, at the request of the Company’s Board of Directors discharge any
of the duties and perform any of the acts to be performed by you as Escrow
Agent.

 

Dated: July 28, 2005

  SUN MICROSYSTEMS, INC.     A Delaware corporation     By:  

LOGO [g47961image001.jpg]

--------------------------------------------------------------------------------

        Michael A. Dillon     Title:   Senior Vice President, General Counsel &
Secretary     Address:   4120 Network Circle         Santa Clara, CA 95054

 

9



--------------------------------------------------------------------------------

ESCROW AGENT    

LOGO [g47961image001.jpg]

--------------------------------------------------------------------------------

    Michael A. Dillon     Secretary of Sun Microsystems, Inc. Address:   4120
Network Circle     Santa Clara, CA 95054 PURCHASER

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

10